373 F.2d 797
UNITED STATES of Americav.Grover C. CROWE and William E. Veasey Grover C. Crowe, Appellant.
No. 15453.
United States Court of Appeals Third Circuit.
Argued Feb. 16, 1967.Decided March 9, 1967.

John P. Daley, Wilmington, Del.  (Grover C. Crowe, on the brief), for appellant.
L. Vincent Ramunno, Asst. U.S. Ayyt., Wilmington, Del.  (Alexander Greenfeld, U.S. Atty., Wilmington, Del., on the brief), for appellee.
Before SMITH and SEITZ, Circuit Judges, and JOSEPH S. LORD, III, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
The appellant and another were named as defendants in a multiple count indictment.  The first count charged them with conspiracy to violate the postal laws, 18 U.S.C.A. 371, and each of the other counts charged them with the use of the mails in a scheme to defraud, 18 U.S.C.A. 1341.  They were arraigned on July 30, 1963, at which time they entered pleas of not guilty.  When the indictment was moved for trial, on April 27, 1964, the appellant, represented by counsel, applied to the Court for leave to withdraw his earlier plea of not guilty to the ninth count and to enter a plea of guilty.  Leave was granted and the guilty plea was accepted.


2
On March 18, 1965, the appellant was ordered committed for study and sentenced under 4208(b) of Title 18 U.S.C.A., the sentence to commence on April 5.  When sentence was imposed the Court was under the mistaken impression that the appellant had entered a plea of guilty to the charge of conspiracy and sentenced him accordingly.  When the mistake was discovered several days later the sentence was vacated and the appellant was ordered to appear before the Court on April 26, 1965.  The appellant, represented by a second attorney, appeared as ordered and moved under rule 32(d) of the Fed.Rules Cr.Proc., 18 U.S.C.A., for leave to withdraw his plea of guilty and to reinstate his plea of not guilty.  This motion was later reduced to writing.


3
After a full evidentiary hearing during which the Court thoroughly explored the grounds urged in support of the motion, it was denied.  The appellant was again ordered committed for study and sentenced under 4208(b) supra.  The present appeal is from the denial of the motion made under rule 32(d) supra.  We have examined the record and find no reversible error.  United States v. Washington, 341 F.2d 277, 281 (3rd Cir. 1965), cert. den. 382 U.S. 850, 86 S.Ct. 96, 15 L.Ed.2d 89; United States v. Sammara, 330 F.2d 1 (3rd Cir. 1964).


4
The judgment of the court below will be affirmed.